 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      STATE OF WASHINGTON,
 8                          Plaintiff,
 9         v.                                        C19-2043 TSZ

10    U.S. DEPARTMENT OF HOMELAND                    MINUTE ORDER
      SECURITY, et al.,
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   Defendants’ unopposed motion for extension, docket no. 49, is GRANTED
   as follows. Plaintiff’s motion for preliminary injunction, docket no. 6, is RENOTED to
15
   Friday, January 31, 2020. Defendants’ response to plaintiff’s motion shall be filed on or
   before Thursday, January 23, 2020. Any reply shall be filed by the new noting date.
16
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 23rd day of December, 2019.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
